Citation Nr: 1712422	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-11 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Validity of debt in the initial amount of $17, 513, and the propriety of recoupment by withholding future benefit payments.

(This decision is being issued concurrently with a decision addressing the issues of entitlement to an earlier effective and CUE arising out of prior rating decision that denied service connection for tinnitus and hypertension; whether new and material evidence had been received to reopen claims for service connection for hypertension and right ear hearing loss; and entitlement to increased ratings for the Veteran's right lower extremity sciatic nerve impairment, degenerative arthritis of the lumbar spine, and left knee osteoarthritis.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1992.

In a January 2012 rating decision, the RO granted service connection and assigned compensable ratings for degenerative arthritis with IVDS and right lower extremity sciatic nerve impairment.

In the accompanying awards letter mailed to the Veteran, VA informed him that, because he had received separation pay from the military in the amount of $17,513, VA would be withholding the amount the military paid, subject to laws and regulations concerning credit for federal taxes withheld therefrom. In correspondence received by VA in February 2012, the Veteran noted his disagreement with the VA's decision to withhold this amount because separation pay was "in the form of buy back enlistment." 

VA has associated additional treatment records with the claims file since the most recent adjudication of the claim in the August 2012 statement of the case (SOC).  However, there is no prejudice to the Veteran in proceeding with his claim, as the claim is entirely legal in nature and the records added are not relevant to the underlying legal determination.

The issues of entitlement to service connection for a left knee disorder; a lumbar spine disorder; pseudofolliculitis; a skin condition; and a right knee disorder, to include as secondary to a left knee disorder have been raised by the record in an Application for Disability Compensation and Related Compensation Benefits filed in January 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has also raised a CUE claim regarding the rating decision adjudicating his claim for entitlement to service connection for right hear hearing loss, which has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these unadjudicated claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran's separation documents indicate he was discharged and awarded a separation payment in the amount of $17,513.

2.  In September 2012, the Veteran was notified of a VA compensation award and that he would receive payment after the recoupment of his readjustment pay totaling $17,513.  

3.  The extent and manner of recoupment of the separation payment are mandated by governing law and regulations.


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding his VA disability compensation was mandated by governing law and proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VCAA notice is not required for claims of recoupment of a debt as the analysis is limited to statutory interpretation and there is no dispute as to the essential facts of the case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

With regard to the duty to, the Board notes that medical evidence is of record.  However, as the Veteran's arguments on appeal are limited to his interpretation of governing legal authority, there is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





II.  Analysis

In January 2012, VA informed the Veteran that, because he had received separation pay from the military in the amount of $17,513, VA would be withholding the amount the military paid minus the amount of Federal income taxes withheld after September 30, 1996, and withhold the all the amount paid prior to October 1, 1996. In correspondence received by VA in February 2012, the Veteran noted his disagreement with the VA's decision to withhold this amount because separation pay was "in the form of buy back enlistment."

The recoupment of separation or readjustment pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5), which provides that, where payment of separation or readjustment pay was made on or before September 30, 1996, VA will recoup from disability compensation the total amount of such pay.  

The Veteran's DD-214 notes that he was not accepted for reenlistment past June 1 1992 and received a payment of $17,513.28. It is clear that this is severance pay which VA is to recoup by withholding future benefit payments until such time as the debt is offset.  Therefore, under current law, his claim challenging the recoupment must be denied.

The Board acknowledges the Veteran strong feelings in regards to this issue. However, the Board is bound by the laws prescribed by Congress, which require the recoupment of the severance pay before VA disability benefits can be paid.


ORDER

The Veteran's claim challenging validity of debt of $17, 513, and the propriety of recoupment by withholding future benefit payments is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


